      Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                  Page 1 of 37 PageID 9



                                                  UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION

BEVERLY PIZZURRO                                                        §
                                                                        §
vs.                                                                     §
                                                                        §          CIVIL CASE NO. _____________
HMS HOST FOUNDATIONS, INC.,                                             §
HMS HOST FAMILY                                                         §
RESTAURANTS, INC., and                                                  §
HMS CORPORATION                                                         §


                                   INDEX OF DOCUMENTS FILED IN STATE COURT


             Prior to removal of this matter to the United States District Court for the Northern District

of Texas, Dallas Division, the attached documents which are listed below were filed in Cause No.

DC-21-08851 in the 95th Judicial District Court of Dallas County, Texas.

                                                            Document Description                     Date Filed
     1.       Plaintiff’s Original Petition and Request for Disclosure                               07/08/2021
     2.       Return of Service for HMS Host Family Restaurants, Inc.                                07/27/2021
     3.       Return of Service for HMS Host Foundations, Inc.                                       07/30/2021
     4.       Return of Service for HMS Corporation                                                  07/30/2021
     5.       Original Answer & Special Exception of HMS Host Family Restaurants,                    08/09/2021
              Inc. to Plaintiff’s Original Petition
     6.       Original Answer & Special Exception of HMS Host Foundations, Inc. to                   08/09/2021
              Plaintiff’s Original Petition
     7.       Original Answer & Special Exception of HMS Corporation to Plaintiff’s                  08/09/2021
              Original Petition

             DATED this 19th day of August, 2021.




INDEX OF STATE COURT DOCUMENTS                                                                           Page 1 of 2
O:\257\25738\Pleadings\Removal Docs\Index of State Court Docs.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                           Page 2 of 37 PageID 10




                                                                     Respectfully Submitted,

                                                                     /s/ Timothy U. Stanford
                                                                     Timothy U. Stanford
                                                                     Texas State Bar No. 19041030
                                                                     tstanford@downsstanford.com

                                                                     DOWNS & STANFORD, P.C.
                                                                     2001 Bryan Street, Suite 4000
                                                                     Dallas, Texas 75201
                                                                     (214) 748-7900 – Telephone
                                                                     (214) 748-4530 – Facsimile

                                                                     ATTORNEYS FOR DEFENDANTS
                                                                     HMS HOST FOUNDATIONS, INC.,
                                                                     HMS HOST FAMILY RESTAURANTS, INC., and
                                                                     HMS CORPORATION




INDEX OF STATE COURT DOCUMENTS                                                                                   Page 2 of 2
O:\257\25738\Pleadings\Removal Docs\Index of State Court Docs.docx
                                                                                                                               FILED
                                                                                                                     7/8/2021 5:43 PM
scITs-ESERV
        Case 3:21-cv-01947-S                 Document 1-3 Filed 08/19/21           Page 3 of 37 PageID 11            D.;$;:§'TA::;:E
                                                                                                                    DALLAS 00., TEXAS
                                                          DC_21_08851                                        Christi Undewvood DEPUTY
                                       CAUSE NO.

      BEVERLY PIZZURRO                                   §            IN THE DISTRICT COURT
                   Plaintifﬁ                             §
                                                         §
                                                         §          95th
      V.                                                 §
                                                         §            _       JUDICIAL DISTRICT
                                                         §
      HMS HOST FOUNDATIONS, INC.,                        §
      HMS HOST FAMILY                                    §
      RESTAURANTS, INC., HMS                             §
      CORPORATION                                        §
                   Defendants.                           §            DALLAS COUNTY, TEXAS

                                         PLAINTIFF’S ORIGINAL PETITION
                                         AND REQUEST FOR DISCLOSURE

    TO THE HONORABLE JUDGE OF THE SAID COURT:

                 COMES NOW, Beverly Pizzurro, (hereinafter referred to       as   “Plaintiff ’), and ﬁle this, her

    Original Petition and Request for Disclosure complaining of HMS Host Foundations, Inc., HMS Host

    Family Restaurants, Inc., HMS Host Corporation.(hereinafter referred to as “Defendants”), and for

    cause       of action would respectfully show unto the Court the following:

                                                              I.
                                                   DISCOVERY LEVEL

           1.    Pursuant to TEX. R. CIV. P. 190.2, Plaintiff states that discovery in this cause is intended to be

                 conducted under Level 3, and hereby move to conduct discovery at such level.

                                                         II.
                                                PARTIES AND SERVICE

       2. Plaintiff Beverly Pizzurro is an individual residing in Dallas, Texas. Plaintiff may be noticed by

                 and through her attorney   of record, Ayesha Raﬁ, Raﬁ DeBose, PLLC, 8330 LBJ Freeway, Suite

                 820, Dallas, Texas 75243.


       3. Defendant HMS Host Foundations, Inc. is a corporation and may be served through its
  Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                    Page 4 of 37 PageID 12


   registered agent: CSC-Lawyers Incorporating Service Company, 7 St. Paul Street, Suite 820,

   altimore, MD 21202.

4. Defendant HMS Host Family Restaurants, Inc. is a corporation and may be served through its

   registered agent: The Prentice-Hall Corporation System, 211 E. 7th Street, Suite 620

   Austin,   TX 78701 -321 8 USA

5. Defendant HMS Corporation is a foreign corporation and may be served through its registered

   agent: The Prentice-Hall Corporation System,       MA,   7 St. Paul Street, Suite 820, Baltimore,   MD

   21202.


                                                 III.

                                JURISDICTION AND VENUE
6. The subject matter in controversy is within the jurisdictional limits of this court.



7. Plaintiff seeks only monetary relief more than $250,000.00 but less than $1,000,000.00.


8. This court has jurisdiction over the parties because the Defendant(s) are corporations

   conducting business in Texas.

9. Venue in Dallas County is proper in this cause under Section 15.002(a)(1)       of the Texas Civil

   Practice and Remedies Code because all or substantial part of the events or omissions giving

   rise to this lawsuit occurred in Dallas County.

                                                IV.
                                  FACTUAL BACKGROUND
10. On October 24, 2019, Plaintiff was shopping at the Starbucks located at 3008 Cedar Springs

   Road in Dallas, Texas.

11. Defendants had roped-off a narrow section    of the store forming a line to order ﬁom a cashier.

12. Within the narrow line, Defendants placed baskets on the ground selling additional merchandise
  Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                    Page 5 of 37 PageID 13

   and products.

13. The combination provided little-to-no area for customers to pass through and caused Plaintiff to

   fall.


14. Plaintiff suffered signiﬁcant damages as a result   of the fall and impact.


15. Plaintiff alleges that Defendants’ negligence was the proximate cause     of Plaintiff’s damages.

                                           V.
                                         -
                          CAUSE OF ACTION PREMISES                LIABILITY
16. Defendants owned and/or controlled the premises and/or managed and operated the store Where

   Plaintiff was injured. Plaintiff would show that at the time of the occurrence in question, one or

   more conditions existed on the premises that posed an unreasonable risk        of harm. The

   placement of roping and large objects on the ground in a high trafﬁc area was an unreasonably

   dangerous condition. These unreasonably dangerous conditions caused Plaintiff to suffer serious

   injuries. Defendants failed to reduce or eliminate this unreasonably dangerous condition, or

   warn Plaintiff about the condition. Speciﬁcally, Defendants failed in their duty to make the

   condition safe because:

           °   there was no warning   of the unreasonably dangerous condition;

           - there was no
                          attempt to clear the area before your customer walked through or entered

           and attempted to leave the area in question; and

           °
               policies, procedures and employee training regarding inspection and cleanup were not

           enforced and were violated.

17. Defendants knew, or in the exercise    of reasonable diligence, should have known of the

   dangerous conditions before the accident. Plaintiﬁ‘ had no awareness      of the unreasonably

   dangerous conditions, which were not open and obvious to Plaintiff. Defendants failed to

   exercise ordinary care to make the condition reasonably safe or to adequately warn Plaintiff of
  Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                    Page 6 of 37 PageID 14

   the unreasonably dangerous conditions. The Defendants’ failure to exercise ordinary care


   proximately caused Plaintiff to suffer injuries and damages.

                                              VI.
                                 CAUSE OF ACTION - NEGLIGENCE

18. The occurrence made the basis      of this suit, described in the paragraphs above, and the resulting

   injuries and damages were proximately caused by the negligent conduct of the Defendants in one

   or more of the following respects:

   o   In failing to provide any warning of the unreasonably dangerous condition;

   o   In failing to clear the area before the customers walked through or entered; and

   o   In failing to provide proper policies, procedures and employee training regarding inspection

       and cleanup.


19. Each of these acts and omissions, singularly or in combination with others, constituted negligence

   which proximately caused the occurrence that made the basis of this action and Plaintiff’s injuries

   and damages.




                                     VI.
                    DAMAGES OF PLAINTIFF BEVERLY PIZ_ZURRO
16. Plaintiff would show that as a result   of the negligence, negligence per se and/or gross negligence

   of the Defendants,      she sustained severe and permanent injuries.


17. Plaintiff incurred injuries and damages in an amount in excess            of the court’s minimum

   jurisdictional limit.


18. Plaintiff would further show that as a proximate result    of the negligence of the Defendants,   she

   is entitled to recovery for damages including but not limited to:


       a.   past and future reasonable and necessary medical expenses;
  Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                     Page 7 of 37 PageID 15

       b.   past and future pain, suffering and mental anguish;


       c.   past and future impairment due to his debilitating injuries;


       d. damage to the vehicle and the diminished value thereof.

                                                  VII.
            CLAIM FOR PREJDUGMENT AND POST JUDGMENT INTEREST
19. Plaintiff claims interest in accordance with Texas Finance Code §304.001 et. seq. and any other

   applicable law.

                                            VIII.
                                   REQUEST FOR DISCLOSURE
20. Plaintiff hereby requests that Defendants discloses the information and material described in TEX.

   R. CIV. P.   192(a)—(1).   The responses may be served upon Plaintiff through his attorney of record,

   Ayesha Raﬁ, Raﬁ DeBose, PLLC, 8330           LBJ Freeway, Suite 820, Dallas, Texas 75243.
                                              IX.
                                       PRAYER FOR RELIEF
WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants be cited and required
to appear and answer, and that this case be tried, after which,   Plaintiff recovers:


       e.   Judgment against Defendants for a sum within the jurisdictional limits of this Court


            for the damages indicated above;


       f.   Plaintiff respectively requests a jury determine the amount of Plaintiff’s damages,

            including exemplary damages;


       g.   Pre-judgment and post-judgment interest at the maximum amount allowed by law


            on all elements    of applicable damages claimed herein;


       h.   Costs and fees of suit; and
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21               Page 8 of 37 PageID 16

    i.   Such other and further relief, both general and speciﬁc, at law or in equity, to which

         Plaintiff is entitled.

                                     Respectfully submitted,

                                     RAFI|DEBOSE, PLLC
                                     /s/ Avesha Raﬁ
                                     Ayesha Raﬁ
                                     State Bar Number 24060455
                                     araﬁ@raﬁdebose.com
                                     Kyle DeBose
                                     State Bar Number 24084302
                                     kdebose@raﬁdebose.com
                                     8330 LBJ Freeway, Suite 820
                                     Dallas, Texas 75243
                                     Telephone: (214) 224-0064
                                     Facsimile: (214) 224-0064

                                     ATTORNEYS FOR PLAINTIFF
                                                                                                                                                          FILED
                                                                                                                                            7/27/2021 2:58 PM
                                                                                                                                               FELICIA PITRE
               Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                               Page 9 of 37 PageID 17         DISTRICT CLERK
                                        AFFIDAVIT 0I= SERVICE                                                                           Dgﬁeﬁﬁjcggbgﬁﬁﬁ


State of Texas                                                     County of Dallas                                        95th Judicial District Court

Case Number. 06-21-08851

Plaintiff:
Beverly Pizzurro
VS.
Defendant:
HMS Host Foundations, lnc., at al

For:
Ayesha Raﬁ
8330 LBJ Freeway
Suite 3850
Dallas. TX 75243

Received by Mike Techow on the 19th day of July, 2021 at 4:28 pm to be sewed on HMS Host Family Restaurants, Inc. clo
registered agent Prentice-Hall Corporation System, 211 E. 7th St. 620, Austin, TX 78701.

I,   Mike Techow, being duly sworn, depose and say that on the 20th day of July, 2021 at 3:05 pm, l:

served a CORPORATION by delivering a true copy of the Citation, Copy of Plaintiffs Original Petition with Request for
Disclosure with the date and hour of service endorsed thereon by me, to: Samantha Guerra, Prentice-Hall Corporation System
as Authorized Agent, at the address of: 211 E. 7th St, 620, Austin, TX 78701, and informed said person of the contents therein,
in compliance with state statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: Hispanic, Height: 5'6, Weight: 170, Hair: Black, Glasses: Y

My name is Mike Techow. My date of birth is 6/26/1972. My work address is 809 Nueces, Austin. TX 78701. l declare under
penalty of perjury that the foregoing is true and correct. Executed in Travis County on July 20th, 2021 by Mike Techow, declarant.



                                                                                                                               A

                                                                                               ,Zwrike Techow
                                                                                                         PSC-1215. Exp. 7/31/2022

                                                                                                         On Time Couriers/Process
                                                                                                         1700 Paciﬁc Avenue
                                                                                                         Ste 1040
                                                                                                         Dallas, TX 75201
                                                                                                         (214) 740-9999

                                                                                                         Our Job Serial Number: ONT-2021003612
                                                                                                         Ref: Beverly Pizzurro




                                           Copyrlmto 1992-2021 Dot-bu. Services. Inc. - Process Server'- Toolbox V8.2b
                         Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                             Page 10 of 37 PageID 18



FORM NO. 353-3 - CITATION                                                                                                             ESERVE
THE STATE OF TEXAS
                                                                                                                                   CITATION
T0:     HMS HOST FAMILY RESTAURANTS, INC.
         BY SERVING ITS REGISTERED AGENT THE PRENTICE-HALL CORPORATION SYSTEM                                                     DC-21-08851
         211 E 7TH STREET SUITE 620
         AUSTIN TX 78701-3218

GREETINGS:                                                                                                                     BEVERLY PIZZURRO
                                                                                                                                          vs.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written
answer with the clerk who issued this citation by 10 o'clock a.1n. of the Monday next following the expiration of
                                                                                                                         HMS HOST FOUNDATIONS INC, et al
twenty days after you were served this citation and petition, a default judgment may be taken against you. In addition
to ﬁling a written answer with the clerk, you may be required to make initial disclosures to the other parties of this
suit. These disclosures generally must be made no later than 30 days after you ﬁle your answer with the clerk. Find               ISSUED THIS
out more at TexasLawHelp.org. Your answer should be addressed to the clerk of the 95th District Court at 600                  15th day of July, 2021
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being BEVERLY        PIZZURRO                         AF F DAV T     I             I
                                                                                                                                 FELICIA PITRE

Filed in said Court 8th day of July, 2021 against                    ATTAC H E D                                               Clerk District Courts,
                                                                                                                               Dallas County, Texas

HMS HOST FOUNDATIONS, INC., HMS HOST FAMILY RESTAURANTS, INC. AND HMS
CORPORATION                                                                                                               By; DANIEL MACIAS, Deputy

For Suit, said suit being numbered DC-21-08851, the nature of which demand is as follows:                                     Attorney for Plaintiff
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition REQUEST FOR                                                        AYESHA RAFI
DISCLOSURE, a copy of which accompanies this citation. If this citation is not served, it shall be                            RAFI‘DEBOSE, PLLC
returned unexecuted.                                                                                                           8330   LBJ FREEWAY
                                                                                                                                      SUITE 820
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                  DALLAS TX        75243
Given under my hand and the Seal of said Court at ofﬁce this 15th day of July, 2021.                                              214-224-0064
                                                                                                                              araﬁ@raﬁdebose.com
ATTEST: FELICIA PlTRE,                     the District Courts   of Dallas, County, Texas
                                Clerk/of

                           By                                                ,   Deputy
                                 DANEL MACIAS                                                    «"14:
                                                                                                          "E
                                                                                                          ﬁa-                DALLAS COUNTY
                                                                                                                              SERVICE FEE!
                                                                                                                                HOT DMD
                                Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                                    Page 11 of 37 PageID 19




                                                                                OF FICER‘S RETURN
Case N0.       DC-21-08851

                                                                                              AFFIDAVIT
           :



Court No.95th District Court

Style:
vs.
         BEVERLY PIZZURRO
                                                                                              ATTACHED
HMS HOST FOUNDATIONS INC,                et   a1


Came to hand on the                                day of                       ,   20             ,   at                 o'clock          .M. Executed at

within the County of                                            at                  o'clock                 .M. on the                    day   of
20                     ,   by delivering to the within named



each in person, a true copy     of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same                  date   of delivery. The distance actually traveled by
me in serving such process was                      miles and my fees are as follows: To certify which witness my hand.

                                  For serving Citation               $

                                  For mileage                        $                                      of                        County,

                                  For Notary                         $                                      By                                                      Deputy

                                                                         (Must be veriﬁed     if served outside the State of Texas.)
Signed and sworn to by the said                                             before me this                       day of                          ,   20

to certify which witness my hand and seal           of ofﬁce.


                                                                                                            Notary Public                                          County
       Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21           Page 12 of 37 PageID 20
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 55747009
Status as of 7/29/2021 8:32 AM CST

Case Contacts

Name            BarNumber   Email                    TimestampSubmitted     Status

Kyle DeBose                 kdebose@rafidebose.com   7/27/2021 2:58:47 PM   SENT
AYESHA RAFI                 arafi@rafidebose.com     7/27/2021 2:58:47 PM   SENT
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 13 of 37 PageID 21
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 14 of 37 PageID 22
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 15 of 37 PageID 23
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 16 of 37 PageID 24
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 17 of 37 PageID 25
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 18 of 37 PageID 26
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 19 of 37 PageID 27
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 20 of 37 PageID 28
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 21 of 37 PageID 29
Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21   Page 22 of 37 PageID 30
                                                                                                                               FILED
                                                                                                                  8/9/2021 10:53 AM
                                                                                                                      FELICIA PITRE
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                 Page 23 of 37 PageID   31 DISTRICT CLERK
                                                                                                               DALLAS CO., TEXAS
                                                                                                              Kellie Juricek DEPUTY


                                                              CAUSE NO. DC-21-08851

BEVERLY PIZZURRO                                                          §     IN THE DISTRICT COURT
                                                                          §
vs.                                                                       §
                                                                          §     95th JUDICIAL DISTRICT
HMS HOST FOUNDATIONS, INC.,                                               §
HMS HOST FAMILY                                                           §
RESTAURANTS, INC., and                                                    §
HMS CORPORATION                                                           §     DALLAS COUNTY, TEXAS


           ORIGINAL ANSWER AND SPECIAL EXCEPTION OF
HMS HOST FAMILY RESTAURANTS, INC. TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, HMS Host Family Restaurants, Inc. (“Defendant”), by and through its

counsel of record, Timothy U. Stanford, DOWNS & STANFORD, P.C., and files its Original

Answer and Special Exception to Plaintiff’s Original Petition, and would respectfully show the

Court as follows:

                                                                   GENERAL DENIAL

1.           As allowed by TEX. R. CIV. P. 92, Defendant generally denies each and every, all and

singular, the allegations contained in Plaintiff’s Original Petition (and any subsequent Amended

or Supplemental Petitions), which places the burden of proof on Plaintiff to prove all elements of

her claims. Defendant demands strict proof of Plaintiff’s allegations by a preponderance of the

evidence.

                                                              SPECIAL EXCEPTIONS

2.           Defendant specially excepts to paragraph 2 of Plaintiff’s Original Petition, in that

Plaintiff failed to provide the information required by TEX. CIV. PRAC. & REM. CODE §

30.014(a). Defendant hereby asks the Court to order Plaintiff to amend her Petition to include



ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                 Page 1 of 4
O:\257\25738\Pleadings\HMS Host Family Restaurants Original Answer.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                             Page 24 of 37 PageID 32



the required information, or find Plaintiff in contempt as provided in TEX. CIV. PRAC. & REM.

CODE § 30.014(b).

                                                           AFFIRMATIVE DEFENSES

3.           Defendant states that to the best of its knowledge, there is not a Starbucks located at 3008

Cedar Springs Road in Dallas, Texas, as is alleged in Plaintiff’s Original Petition.

4.           Defendant affirmatively asserts that does not own, operate, manage, maintain or control

the premises/location where the alleged October 24, 2019 incident made the basis of this lawsuit

occurred.

5.           Defendant contends that the alleged defect/condition complained of by Plaintiff in her

Original Petition was open and obvious to all persons such as Plaintiff.

6.           Defendant asserts that the incident made the basis of this lawsuit was a result of

Plaintiff’s failure to exercise a reasonable degree of care to ensure her own safety.

7.           Defendant alleges that Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s

own negligence, in that she failed to exercise reasonable care and/or diligence that a reasonable

person would have in the same or similar circumstance, proximately causing, in whole or in part,

the injuries, if any, complained of by Plaintiff. These acts and omissions, whether taken together

or separately, proximately caused and/or contributed to the injuries and damages to Plaintiff

which are alleged in Plaintiff’s Original Petition and could have avoided all or some of the

damages of which she now complains.

8.           Defendant would show that no act or omission of Defendant proximately caused

Plaintiff’s alleged damages.




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                              Page 2 of 4
O:\257\25738\Pleadings\HMS Host Family Restaurants Original Answer.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                 Page 25 of 37 PageID 33



9.           The alleged acts and/or omissions of Defendant, which Defendant specifically denies,

were not a substantial contributing factor to the incident made the basis of this lawsuit and/or

Plaintiff’s alleged injuries and/or damages.

10.          Defendant affirmatively asserts that it breached no duty of care owed to Plaintiff.

11.          Pleading further and in the alternative, if same be necessary, Defendant had no actual or

constructive notice of any unreasonably dangerous condition as may be alleged in Plaintiff’s

Original Petition prior to the incident in question.

12.          Defendant asserts that Plaintiff’s claims may be barred in whole or in part by her failure

to take adequate steps to mitigate any alleged damages.

13.          While maintaining that Defendant is not liable to Plaintiff, to the extent that Plaintiff’s

medical or healthcare expenses exceed the amount actually paid or incurred by or on behalf of

Plaintiff’s behalf, Defendant asserts the statutory defense set forth in TEX. CIV. PRAC. & REM.

CODE § 41.0105. Thus, recovery of medical or healthcare expenses is limited to the amount

actually paid or incurred by or on behalf of Plaintiff.

14.          Defendant reserves the right to assert any other affirmative defenses that may become

apparent during the development of this lawsuit.

                                                                  RULE 193.7 NOTICE

15.          Pursuant to TEX. R. CIV. P. 193.7, Defendant hereby gives actual notice to Plaintiff that

any and all documents and materials produced in response to written discovery may be used as

evidence in this case; and, that any such materials may be used as evidence against the party

producing the document at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents and/or materials produced in discovery.




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                  Page 3 of 4
O:\257\25738\Pleadings\HMS Host Family Restaurants Original Answer.docx
    Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                          Page 26 of 37 PageID 34



                                                     REQUIRED INITIAL DISCLOSURES

16.          Pursuant to TEX. R. CIV. P. 194, Plaintiff is required to disclose, within 30 days after the

filing of the first answer or general appearance, the information described in TEX. R. CIV. P.

194.2.

                                                                          PRAYER

             WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

judgment be entered that Plaintiff takes nothing by her suit, that Defendant is discharged with its

costs, and for such other and further relief to which Defendant may show itself justly entitled.


                                                                   Respectfully Submitted,

                                                                   /s/ Timothy U. Stanford
                                                                   Timothy U. Stanford
                                                                   Texas State Bar No. 19041030
                                                                   tstanford@downsstanford.com

                                                                   DOWNS & STANFORD, P.C.
                                                                   2001 Bryan Street, Suite 4000
                                                                   Dallas, Texas 75201
                                                                   (214) 748-7900 – Telephone
                                                                   (214) 748-4530 – Facsimile

                                                                   ATTORNEYS FOR DEFENDANT



                                                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been served
upon all counsel of record on this 9th day of August, 2021, in accordance with TEX. R. CIV. P.
21a.

                                                                   /s/ Timothy U. Stanford
                                                                   Timothy U. Stanford




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                          Page 4 of 4
O:\257\25738\Pleadings\HMS Host Family Restaurants Original Answer.docx
       Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21        Page 27 of 37 PageID 35
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lorraine McMahan on behalf of Timothy Stanford
Bar No. 19041030
lmcmahan@downsstanford.com
Envelope ID: 56112212
Status as of 8/9/2021 2:33 PM CST

Case Contacts

Name                 BarNumber Email                         TimestampSubmitted Status

Kyle DeBose                    kdebose@rafidebose.com        8/9/2021 10:53:32 AM   SENT

AYESHA RAFI                    arafi@rafidebose.com          8/9/2021 10:53:32 AM   SENT

Timothy U.Stanford             TStanford@DownsStanford.com   8/9/2021 10:53:32 AM   SENT

Lorraine McMahan               LMcMahan@DownsStanford.com    8/9/2021 10:53:32 AM   SENT
                                                                                                                              FILED
                                                                                                                 8/9/2021 10:51 AM
                                                                                                                     FELICIA PITRE
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                Page 28 of 37 PageID   36 DISTRICT CLERK
                                                                                                              DALLAS CO., TEXAS
                                                                                                             Kellie Juricek DEPUTY


                                                             CAUSE NO. DC-21-08851

BEVERLY PIZZURRO                                                        §      IN THE DISTRICT COURT
                                                                        §
vs.                                                                     §
                                                                        §      95th JUDICIAL DISTRICT
HMS HOST FOUNDATIONS, INC.,                                             §
HMS HOST FAMILY                                                         §
RESTAURANTS, INC., and                                                  §
HMS CORPORATION                                                         §      DALLAS COUNTY, TEXAS


                 ORIGINAL ANSWER AND SPECIAL EXCEPTION OF
          HMS HOST FOUNDATIONS, INC. TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, HMS Host Foundations, Inc. (“Defendant”), by and through its counsel

of record, Timothy U. Stanford, DOWNS & STANFORD, P.C., and files its Original Answer and

Special Exception to Plaintiff’s Original Petition, and would respectfully show the Court as

follows:

                                                                  GENERAL DENIAL

1.           As allowed by TEX. R. CIV. P. 92, Defendant generally denies each and every, all and

singular, the allegations contained in Plaintiff’s Original Petition (and any subsequent Amended

or Supplemental Petitions), which places the burden of proof on Plaintiff to prove all elements of

her claims. Defendant demands strict proof of Plaintiff’s allegations by a preponderance of the

evidence.

                                                              SPECIAL EXCEPTIONS

2.           Defendant specially excepts to paragraph 2 of Plaintiff’s Original Petition, in that

Plaintiff failed to provide the information required by TEX. CIV. PRAC. & REM. CODE §

30.014(a). Defendant hereby asks the Court to order Plaintiff to amend her Petition to include



ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                Page 1 of 4
O:\257\25738\Pleadings\HMS Host Foundation Original Answer.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                            Page 29 of 37 PageID 37



the required information, or find Plaintiff in contempt as provided in TEX. CIV. PRAC. & REM.

CODE § 30.014(b).

                                                          AFFIRMATIVE DEFENSES

3.           Defendant states that to the best of its knowledge, there is not a Starbucks located at 3008

Cedar Springs Road in Dallas, Texas, as is alleged in Plaintiff’s Original Petition.

4.           Defendant affirmatively asserts that does not own, operate, manage, maintain or control

the premises/location where the alleged October 24, 2019 incident made the basis of this lawsuit

occurred.

5.           Defendant contends that the alleged defect/condition complained of by Plaintiff in her

Original Petition was open and obvious to all persons such as Plaintiff.

6.           Defendant asserts that the incident made the basis of this lawsuit was a result of

Plaintiff’s failure to exercise a reasonable degree of care to ensure her own safety.

7.           Defendant alleges that Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s

own negligence, in that she failed to exercise reasonable care and/or diligence that a reasonable

person would have in the same or similar circumstance, proximately causing, in whole or in part,

the injuries, if any, complained of by Plaintiff. These acts and omissions, whether taken together

or separately, proximately caused and/or contributed to the injuries and damages to Plaintiff

which are alleged in Plaintiff’s Original Petition and could have avoided all or some of the

damages of which she now complains.

8.           Defendant would show that no act or omission of Defendant proximately caused

Plaintiff’s alleged damages.




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                             Page 2 of 4
O:\257\25738\Pleadings\HMS Host Foundation Original Answer.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                 Page 30 of 37 PageID 38



9.           The alleged acts and/or omissions of Defendant, which Defendant specifically denies,

were not a substantial contributing factor to the incident made the basis of this lawsuit and/or

Plaintiff’s alleged injuries and/or damages.

10.          Defendant affirmatively asserts that it breached no duty of care owed to Plaintiff.

11.          Pleading further and in the alternative, if same be necessary, Defendant had no actual or

constructive notice of any unreasonably dangerous condition as may be alleged in Plaintiff’s

Original Petition prior to the incident in question.

12.          Defendant asserts that Plaintiff’s claims may be barred in whole or in part by her failure

to take adequate steps to mitigate any alleged damages.

13.          While maintaining that Defendant is not liable to Plaintiff, to the extent that Plaintiff’s

medical or healthcare expenses exceed the amount actually paid or incurred by or on behalf of

Plaintiff’s behalf, Defendant asserts the statutory defense set forth in TEX. CIV. PRAC. & REM.

CODE § 41.0105. Thus, recovery of medical or healthcare expenses is limited to the amount

actually paid or incurred by or on behalf of Plaintiff.

14.          Defendant reserves the right to assert any other affirmative defenses that may become

apparent during the development of this lawsuit.

                                                                  RULE 193.7 NOTICE

15.          Pursuant to TEX. R. CIV. P. 193.7, Defendant hereby gives actual notice to Plaintiff that

any and all documents and materials produced in response to written discovery may be used as

evidence in this case; and, that any such materials may be used as evidence against the party

producing the document at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents and/or materials produced in discovery.




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                  Page 3 of 4
O:\257\25738\Pleadings\HMS Host Foundation Original Answer.docx
    Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                         Page 31 of 37 PageID 39



                                                    REQUIRED INITIAL DISCLOSURES

16.          Pursuant to TEX. R. CIV. P. 194, Plaintiff is required to disclose, within 30 days after the

filing of the first answer or general appearance, the information described in TEX. R. CIV. P.

194.2.

                                                                       PRAYER

             WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

judgment be entered that Plaintiff takes nothing by her suit, that Defendant is discharged with its

costs, and for such other and further relief to which Defendant may show itself justly entitled.


                                                                  Respectfully Submitted,

                                                                  /s/ Timothy U. Stanford
                                                                  Timothy U. Stanford
                                                                  Texas State Bar No. 19041030
                                                                  tstanford@downsstanford.com

                                                                  DOWNS & STANFORD, P.C.
                                                                  2001 Bryan Street, Suite 4000
                                                                  Dallas, Texas 75201
                                                                  (214) 748-7900 – Telephone
                                                                  (214) 748-4530 – Facsimile

                                                                  ATTORNEYS FOR DEFENDANT



                                                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been served
upon all counsel of record on this 9th day of August, 2021, in accordance with TEX. R. CIV. P.
21a.

                                                                  /s/ Timothy U. Stanford
                                                                  Timothy U. Stanford




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                         Page 4 of 4
O:\257\25738\Pleadings\HMS Host Foundation Original Answer.docx
       Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21        Page 32 of 37 PageID 40
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lorraine McMahan on behalf of Timothy Stanford
Bar No. 19041030
lmcmahan@downsstanford.com
Envelope ID: 56112004
Status as of 8/10/2021 10:30 AM CST

Case Contacts

Name                 BarNumber Email                         TimestampSubmitted Status

AYESHA RAFI                    arafi@rafidebose.com          8/9/2021 10:51:35 AM   SENT

Timothy U.Stanford             TStanford@DownsStanford.com   8/9/2021 10:51:35 AM   SENT

Lorraine McMahan               LMcMahan@DownsStanford.com    8/9/2021 10:51:35 AM   SENT

Kyle DeBose                    kdebose@rafidebose.com        8/9/2021 10:51:35 AM   SENT
                                                                                                                              FILED
                                                                                                                  8/9/2021 10:55 AM
                                                                                                                     FELICIA PITRE
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                 Page 33 of 37   PageID 41 DISTRICT CLERK
                                                                                                               DALLAS CO., TEXAS
                                                                                                            Eduardo Suarez DEPUTY


                                                              CAUSE NO. DC-21-08851

BEVERLY PIZZURRO                                                        §       IN THE DISTRICT COURT
                                                                        §
vs.                                                                     §
                                                                        §       95th JUDICIAL DISTRICT
HMS HOST FOUNDATIONS, INC.,                                             §
HMS HOST FAMILY                                                         §
RESTAURANTS, INC., and                                                  §
HMS CORPORATION                                                         §       DALLAS COUNTY, TEXAS


                         ORIGINAL ANSWER AND SPECIAL EXCEPTION OF
                      HMS CORPORATION TO PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, HMS Corporation (“Defendant”), by and through its counsel of record,

Timothy U. Stanford, DOWNS & STANFORD, P.C., and files its Original Answer and Special

Exception to Plaintiff’s Original Petition, and would respectfully show the Court as follows:

                                                                GENERAL DENIAL

1.           As allowed by TEX. R. CIV. P. 92, Defendant generally denies each and every, all and

singular, the allegations contained in Plaintiff’s Original Petition (and any subsequent Amended

or Supplemental Petitions), which places the burden of proof on Plaintiff to prove all elements of

her claims. Defendant demands strict proof of Plaintiff’s allegations by a preponderance of the

evidence.

                                                              SPECIAL EXCEPTIONS

2.           Defendant specially excepts to paragraph 2 of Plaintiff’s Original Petition, in that

Plaintiff failed to provide the information required by TEX. CIV. PRAC. & REM. CODE §

30.014(a). Defendant hereby asks the Court to order Plaintiff to amend her Petition to include




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                     Page 1 of 4
O:\257\25738\Pleadings\HMS Corporation Original Answer.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                Page 34 of 37 PageID 42



the required information, or find Plaintiff in contempt as provided in TEX. CIV. PRAC. & REM.

CODE § 30.014(b).

                                                              AFFIRMATIVE DEFENSES

3.           Defendant states that to the best of its knowledge, there is not a Starbucks located at 3008

Cedar Springs Road in Dallas, Texas, as is alleged in Plaintiff’s Original Petition.

4.           Defendant affirmatively asserts that does not own, operate, manage, maintain or control

the premises/location where the alleged October 24, 2019 incident made the basis of this lawsuit

occurred.

5.           Defendant contends that the alleged defect/condition complained of by Plaintiff in her

Original Petition was open and obvious to all persons such as Plaintiff.

6.           Defendant asserts that the incident made the basis of this lawsuit was a result of

Plaintiff’s failure to exercise a reasonable degree of care to ensure her own safety.

7.           Defendant alleges that Plaintiff’s claims are barred, in whole or in part, due to Plaintiff’s

own negligence, in that she failed to exercise reasonable care and/or diligence that a reasonable

person would have in the same or similar circumstance, proximately causing, in whole or in part,

the injuries, if any, complained of by Plaintiff. These acts and omissions, whether taken together

or separately, proximately caused and/or contributed to the injuries and damages to Plaintiff

which are alleged in Plaintiff’s Original Petition and could have avoided all or some of the

damages of which she now complains.

8.           Defendant would show that no act or omission of Defendant proximately caused

Plaintiff’s alleged damages.




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                 Page 2 of 4
O:\257\25738\Pleadings\HMS Corporation Original Answer.docx
     Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                             Page 35 of 37 PageID 43



9.           The alleged acts and/or omissions of Defendant, which Defendant specifically denies,

were not a substantial contributing factor to the incident made the basis of this lawsuit and/or

Plaintiff’s alleged injuries and/or damages.

10.          Defendant affirmatively asserts that it breached no duty of care owed to Plaintiff.

11.          Pleading further and in the alternative, if same be necessary, Defendant had no actual or

constructive notice of any unreasonably dangerous condition as may be alleged in Plaintiff’s

Original Petition prior to the incident in question.

12.          Defendant asserts that Plaintiff’s claims may be barred in whole or in part by her failure

to take adequate steps to mitigate any alleged damages.

13.          While maintaining that Defendant is not liable to Plaintiff, to the extent that Plaintiff’s

medical or healthcare expenses exceed the amount actually paid or incurred by or on behalf of

Plaintiff’s behalf, Defendant asserts the statutory defense set forth in TEX. CIV. PRAC. & REM.

CODE § 41.0105. Thus, recovery of medical or healthcare expenses is limited to the amount

actually paid or incurred by or on behalf of Plaintiff.

14.          Defendant reserves the right to assert any other affirmative defenses that may become

apparent during the development of this lawsuit.

                                                              RULE 193.7 NOTICE

15.          Pursuant to TEX. R. CIV. P. 193.7, Defendant hereby gives actual notice to Plaintiff that

any and all documents and materials produced in response to written discovery may be used as

evidence in this case; and, that any such materials may be used as evidence against the party

producing the document at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents and/or materials produced in discovery.




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                              Page 3 of 4
O:\257\25738\Pleadings\HMS Corporation Original Answer.docx
    Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21                                     Page 36 of 37 PageID 44



                                                    REQUIRED INITIAL DISCLOSURES

16.          Pursuant to TEX. R. CIV. P. 194, Plaintiff is required to disclose, within 30 days after the

filing of the first answer or general appearance, the information described in TEX. R. CIV. P.

194.2.

                                                                   PRAYER

             WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

judgment be entered that Plaintiff takes nothing by her suit, that Defendant is discharged with its

costs, and for such other and further relief to which Defendant may show itself justly entitled.


                                                              Respectfully Submitted,

                                                              /s/ Timothy U. Stanford
                                                              Timothy U. Stanford
                                                              Texas State Bar No. 19041030
                                                              tstanford@downsstanford.com

                                                              DOWNS & STANFORD, P.C.
                                                              2001 Bryan Street, Suite 4000
                                                              Dallas, Texas 75201
                                                              (214) 748-7900 – Telephone
                                                              (214) 748-4530 – Facsimile

                                                              ATTORNEYS FOR DEFENDANT



                                                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been served
upon all counsel of record on this 9th day of August, 2021, in accordance with TEX. R. CIV. P.
21a.

                                                              /s/ Timothy U. Stanford
                                                              Timothy U. Stanford




ORIGINAL ANSWER AND SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION                                     Page 4 of 4
O:\257\25738\Pleadings\HMS Corporation Original Answer.docx
       Case 3:21-cv-01947-S Document 1-3 Filed 08/19/21        Page 37 of 37 PageID 45
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lorraine McMahan on behalf of Timothy Stanford
Bar No. 19041030
lmcmahan@downsstanford.com
Envelope ID: 56112365
Status as of 8/10/2021 9:55 AM CST

Case Contacts

Name                 BarNumber Email                         TimestampSubmitted Status

AYESHA RAFI                    arafi@rafidebose.com          8/9/2021 10:55:14 AM   SENT

Timothy U.Stanford             TStanford@DownsStanford.com   8/9/2021 10:55:14 AM   SENT

Lorraine McMahan               LMcMahan@DownsStanford.com    8/9/2021 10:55:14 AM   SENT

Kyle DeBose                    kdebose@rafidebose.com        8/9/2021 10:55:14 AM   SENT
